Willson, Judge.
It is not a violation of the local option law to sell intoxicating liquors until after the order of the commissioners court declaring the result of the election adopting said law has been published for four successive weeks in the news, paper having the largest circulation in the county. (Penal Code> art. 378; Rev. Stats., arts. 3234-3239.) In this case the said order was published in four successive issues of a newspaper, the dates of said issues being July 4, 11, 18 and 25, 1885. The trial judge in effect instructed the jury that the publication of said order was completed July 25, 1885, the date of the last issue of the newspaper in which it was inserted, and that the law took effect and became operative on that day. This was error.
*305Opinion delivered April 20, 1887.
The law contemplates the publication of such order for four, full successive weeks, or twenty-eight days, dating from the day of its first publication. Such has been the construction placed upon analogous statutes, and such is, we think, the plain intention of this statute. (Hill v. Faison, 27 Texas, 428; Stephenson v. R. R. Co., 42 Texas, 162.) The local option law did not, therefore, become operative in Denton county until August 2, 1885. Hot only was this erroneous charge of the court excepted to, by defendant, but he requested a special instruction presenting the law upon the subject correctly, which was refused by the court, and to which action of the court the defendant also excepted.
Because of these errors the judgment is reversed and the cause is remanded.
Reversed and remanded„
i
Í